Mr. Justice Walker delivered the opinion of the Court: It appears that appellants were commission merchants or brokers, and members of the board of trade in Chicago. As such they purchased, at the instance of appellee, in the month of February, 1877, for April delivery, a quantity of lard, at a specified price. Appellee’s name was not known in the transaction, but he placed in the hands of appellants a sum of money as a margin. After the purchase, and on the 20th of that month, there was a heavy decline in the price of lard, leaving a difference between the price on that day and the contract price, of over $2000. Appellants called on appellee for $2000, to protect them on the contract. On the evening of that day, Culbertson, a member of appellants’ firm, called on appellee, and notified him that unless he put up the money they would sell the lard. It was then agreed that appellee should go home to Jacksonville that night, to see if he could raise the money to make his margins good, and if he succeeded he was to return with it the next day. To this point there is no dispute as to the facts. - Appellants contend that it was further agreed, that if appellee succeeded in procuring the money, he was to telegraph appellants, and they would not sell him out, but would await his return. But appellee claims the agreement was, that he should return to Jacksonville, and if he obtained the money, and returned with it the next day, they would hold it, and would not sell. He went to Jacksonville, obtained the money, and returned to Chicago, reaching there at five o’clock on the afternoon of the 21st, with the money; but before his arrival they had sold, as they claim, at a loss of $2400 on the contract; and deducting from that sum the $700 which appellee had deposited with appellants as a margin, and adding their commissions, they claim there is fine to them $1858.10, for the recovery of which they sued him in assumpsit. Appellee filed a plea of set-off, claiming that by the sale of the lard, not only without authority but against instructions, appellants had no right to recover anything, but, on the contrary, he was entitled to recover back the $700 he had deposited with them. On a trial in the Superior Court of Cook county the jury rendered a verdict against plaintiffs, and in favor of defendant, for $700, and plaintiffs appealed to the Appellate Court for the First District. On a hearing in that court the judgment of the Superior Court was affirmed, and they bring the record to this court, and assign errors. The jury having found the facts in favor of appellee, and the Appellate Court having, by affirming the judgment, found them the same way, we are precluded by the statute from considering them, further than they are important in discussing questions of law arising upon them. It is first insisted that the Superior Court erred in permitting appellee’s counsel, on cross-examination, to examine Culbertson as to the manner of settling the identical or original contracts for this lard, by the usage of the board of trade. It is insisted that appellee had no interest in the contract made upon his order, and for that reason it was improper to inquire into that matter, and that it was intricate, and its investigation tended to confuse and prejudice the jury. There can be no question that when appellants are claiming to recover money from appellee, as having been paid by them on a contract they claim to have made for him at his request, he has a right to know when, where, and with whom it was made; and he has the further right to know if they have paid or settled it, and if so, what was paid, to whom, and the manner in which it was paid. He has a right to know; and have the jury to know, whether the mode of dealing adopted by appellants was fair, and free from all fraud, injustice or wrong to him. They have ho right to adopt methods • in making purchases for their customers that they can refuse to explain, or that are so intricate or tortuous that they are incapable of being explained to the full comprehension of ordinarily intelligent men. They can not fall back behind methods that will not bear scrutiny, or which are too complicated to be understood by men of ordinary intelligence and business capacity. Appellants claim that they made the contract for appellee; that he failed to indemnify them; that they were therefore compelled to sell the lard, and pay the loss to the person from whom they purchased, and that they have paid or settled the loss, and have the right to recover the amount from appellee. To learn the particulars of the entire transaction we are of opinion that the examination was proper, and the court committed no error in permitting it. This fully answers the objection, that as the Appellate Court had held such an examination, when the case was previously before it, immaterial and improper, it was therefore error in the Superior Court to permit the examination. Be that as it may, we have nothing before us but the last judgment of the Appellate Court. It is from that judgment plaintiffs appeal to this court, .and which they seek to reverse. The previous judgment of that court is not before us, and we have no power to examine or review it. There is no force in this objection. It is next insisted that the Superior Court erred in permitting appellee’s pass-book to be read in evidence, showing he had $2000 deposited in the Stock Yards Bank to his credit, as tending to show he had returned to Chicago on the 21st of February, with that amount ready to put up, according to agreement, as a further margin on the purchase of the lard. We deem it unnecessary to determine whether this evidence was, or was not, strictly proper, because there is an abundance of evidence, independent and outside of that evidence, to prove, beyond a reasonable doubt, that appellee did have the money in Chicago on the afternoon of the 21st of February. The pass-book only corroborated the other evidence. To reverse for the admission of improper evidence, we must he able to see that it may have worked injury to the party objecting. We are unable to see that it could have misled the jury, and for that reason a reversal can not be had on that ground, even if it was not admissible. To entitle a party to a reversal he must show error that has, or presumably has, worked him an injury. Appellants have failed to show such error in this record, and the judgment of the Appellate Court must be affirmed. Judgment affirmed.